Title: From John Adams to Ward Nicholas Boylston, 6 May 1820
From: Adams, John
To: Boylston, Ward Nicholas



dear Cousin
Montezillo May 6th. 1820

The Emperiour of China quoted the precept of Confucius, give much, and take but little—but you have adopted another maxim, give much, and take nothing—for I have nothing to give—but I am too proud to receive so much with all the gratitude that is due without returning any-thing—Here is a Box of Cegars which I have not dared to open though I suppose they are as odoriferous as an incensoir of a Knight of Malta—
Before this you are happy at Princetown I presume I congratulate you on the felicity of your rural Situation—you are exalted to the Clouds in point of Privilege—I wish I were with you on the top of Waychusetts Hill from whence I could see Montezillo—from whence I can see, when I please—your Monticello—I had entertained some faint hopes of stealing a March upon you at Jamaica Plains—but alass this is now out of the question—
I hope you are not as cold and dry as we are here, in these little Hills and humble Valleys—never did I know so sharp a drought in the first Week in May—the Springs are dried up—
Since I saw you I have lost my Ancient friend Sir John Wentworth—and now remain alone with Righteous Judge Sewall of York—
This Week I have lost an Ancient Enemy in Benjamin Austin—God forgive his Multiplied Libels upon me, and others—and his long continued Machiavilian principals and practices—as from my heart I do—the lowest and the meanest of the people were to him an infallible guide and Soverign Pontif from his early youth to his Old Age—I could never pin my faith upon such Sleeves—any more than upon the Knights Templars—the Knights of St John of Jerusalem—the knights of Malta or the Cavillers of Ignatious Loyola—
The Blossoms upon the plumb and Cherry are just opening but not a bud of any-other kind exhibites a Colour—I wish you a delightful Summer—and that your Mountain Air has perfectly restored Mrs Boylstons Health—to whom my most Cordial respects—and to yourself—together with the best thanks of your affectionate / Frend & Cousin


John AdamsLouisa and Mrs Clark unite in remembrance to Mrs Boylston.